Name: Commission Regulation (EC) No 1892/98 of 3 September 1998 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the arable support system for producers
 Type: Regulation
 Subject Matter: economic policy;  farming systems;  agricultural policy;  Europe;  regions and regional policy
 Date Published: nan

 Avis juridique important|31998R1892Commission Regulation (EC) No 1892/98 of 3 September 1998 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the arable support system for producers Official Journal L 245 , 04/09/1998 P. 0032 - 0033COMMISSION REGULATION (EC) No 1892/98 of 3 September 1998 amending Regulation (EC) No 1098/94 laying down the regional base areas applicable under the arable support system for producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1624/98 (2), and in particular Article 12 thereof,Whereas Commission Regulation (EC) No 1098/94 (3), as last amended by Regulation (EC) No 2016/97 (4), lays down the regional base areas applicable under the support system for producers of certain arable crops;Whereas applications for conversion equivalent to 6 055 ha have been submitted under Council Regulation (EC) No 1017/94 of 26 April 1994 concerning the conversion of land currently under arable crops to extensive livestock farming in Portugal (5), as amended by Regulation (EC) No 1461/95 (6); whereas the basic area should be adjusted accordingly;Whereas it is therefore necessary to amend Regulation (EC) No 1098/94;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 In the Annex to Regulation (EC) No 1098/94 the figures relating to the regions indicated in the sectors headed 'Portugal` shall be replaced by the figures in the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 162, 28. 7. 1998, p. 3.(3) OJ L 121, 12. 5. 1994, p. 12.(4) OJ L 284, 16. 10. 1997, p. 34.(5) OJ L 112, 3. 5. 1994, p. 2.(6) OJ L 144, 28. 6. 1995, p. 4.ANNEX >TABLE>